Title: From Thomas Jefferson to Thomas Walker, 25 January 1790
From: Jefferson, Thomas
To: Walker, Thomas



Dear Sir
Monticello Jan. 25. 1790.

My brother and myself having had a final settlement of our affairs with Mr. Nicholas on behalf of the estate, it may be satisfactory to you to know on what principles it was done.—I proposed to Mr. Nicholas at once, and without making any question of it, that I would take on myself one half of the maintenance of my sisters from my fathers death. The result was as follows:



    £ s d


Balance of my acct. against the estate (portions and maintenance not included) in my favor
458—0—0


Half the maintenance of my sisters
392—1—0 ½


A. S. Jefferson’s portion paid by me
200—0—0


Half the general balance against the estate when R. J. came of age
   73—2—6 ¾



1023—3—7 ¼


Add to this a moiety of the interest to be paid on your account. This forms the burthen with which I received my estate when I came of age, which has all been paid by me, except the last article of interest. My brother has only to pay one half the general balance against the estate, viz. £73-2-6 ¾ with the other moiety of your interest which constitutes therefore the whole burthen with which he received his estate when he came of age.
The maintenance of my sisters (viz. board, cloathing, teaching, &c.) was settled in a gross sum at £16-6-1 a year each till they attained 14. years of age and £33-2-6 a year from that age till 21. or marriage. So that I allowed the following articles viz.


One half the board, clothing &c. of my sisters
 392—1—0 ½


A. S. Jefferson’s portion in full of all the portions
 200—0—0



  £ s d



Balance of expences of my education
125—13—11-¾



Books paid for by Dr. Walker
 41—15—2
 167—9—1—¾




  £759—10—2 ¼


Having paid a sum in gross for the articles of maintenance, portions, and my own education, I had nothing more to do with the details: these belonged of right to my brother, wheresoever dispersed: in fact they were all included in your account, Mr. Nichonlas’s  and Kippen & co’s. These accounts therefore were merely his, to be aided only by a balance due from me of £133-15-2 ¾. The £212-0-10 paid you, had discharged this balance, and had overpaid it £78-5-7 ¼. However I agreed to give up this overpaiment, and further to take on myself half the interest due to you, tho’ it is evident that it is paying a second time in detail, what I had already once paid in gross. I knew that my brother’s circumstances required indulgence, and was unwilling that advances made by you for the whole family should be delayed after it was signified that further delay would be inconvenient.
You will observe that we were obliged to state hypothetically the two articles of your account mentioned in my letter of the 18th. instant: to wit the omission of credit for the £200. charged by Kippen & co. and Mr. Nicholas to have been paid to you Aug. 31. 1766. and your charge of Aug. 16. 1769. paid to D. Carr £200. which we think may be an error for £100. The first time I saw Mr. Carr after the loss of my books by fire, which was the Feb. following this paiment, and when it must have been recent in his mind, he told me he had still one hundred pounds in the hands of the executors, for which he had no immediate call, and which was at my service. I accepted the loan of it, we went to Mr. Nicholas together who gave us the order for it on Kippen & co. This shews that both Mr. Carr and Mr. Nicholas understood that your paiment of the August before, had been only of £100. I inclose you a copy of Mr. Carr’s account against me, the original of which is in his own handwriting, which shews you his sense of the matter. But I presume the receipt you took from him will clear up the whole. I have allowed this £100. to his estate in an account on which there is little or nothing due, so that in the end it will be no debt of ours, should Mr. Carr have received so much more than he ought. In like manner Kippen & co. have received from the estate the £200. they have charged as paid to you in 1766. Of course, if wrong, they must refund. So that the balance purely due from the estate to you was £201-2-6 (or rather £199-18 on account of the error of June 22. 1765. in your account) and the interest due on that, against which is to be discounted my paiment to you of £212-0-10 Sep. 1787. Be so good as to let me know by the return of the bearer the amount of the interest on this our balance, and I will have my moiety of it immediately paid according to the order I have received from Mr. John Walker. I return you your account for which I had given a receipt to Mr. Francis Walker, and send him also a copy of our final settlement.  If we can have the two doubtful articles settled before my departure it will be very pleasing to me. I have the honor to be with sentiments of the most perfect esteem & respect, Dear Sir your most obedt. & most humble servt,

Th Jefferson


P.S. Jan. 27. 1790. I have seen [Colo.] Lewis since I wrote the preceding, and he tells me the balance of our separate private account has not yet been paid you. We will assuredly have this paiment made as soon as the tobaccoes on hand are sold.

